978 So.2d 370 (2008)
STATE of Louisiana Through the DIVISION OF ADMINISTRATION, OFFICE OF RISK MANAGEMENT
v.
NATIONAL UNION FIRE INSURANCE COMPANY OF LOUISIANA and Aon Risk Services Of Louisiana, Inc.
No. 2008-C-0548.
Supreme Court of Louisiana.
April 25, 2008.
In re Aon Risk Services of Louisiana Inc.;  Defendant; Applying for Writ of *371 Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 502,830; to the Court of Appeal, First Circuit, No. 2007 CA 1134.
Denied.